PlnA i n „

                                                      %die                                          02/01/2022


                                          DA 21-0299
                                                                                               Case Number: DA 21-0299


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 23N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.
                                                                               FILED
ZACHARY ALAN RIVERS,                                                            FEB 0 1 2022
                                                                             Bowen Greenwood
               Defendant and Appellant.                                    Clerk of Supreme
                                                                              R. tat4=      Court
                                                                                       Mnntana




APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC-20-381C
                       Honorable John C. Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Ryan D. McCarty, Angel, Coil & Bartlett, Bozeman, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Tammy K Plubell, Assistant
                       Attorney General, Helena, Montana

                       Marty Lambert, Gallatin County Attorney, Jaydan Johnson, Deputy County
                       Attorney, Bozeman, Montana


                                                      Submitted on Briefs: Januaiy 5, 2022

                                                                 Decided: February 1, 2022


Filed:


                                            Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Suprerne Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court's

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Zachary Alan Rivers appeals from the Findings of Fact and Conclusions of Law of

the Eighteenth Judicial District Court, Gallatin County, denying his motion to suppress.

Rivers asserts that the District Court erred by refusing to hold an evidentiary hearing on

his motion to suppress when it concluded Rivers failed to assert facts in his motion that, if

true, would show that he was aggrieved by an unlawful search and seizure and therefore

failed to rneet the minimum statutory requirements set forth in § 46-13-302(2), MCA.

We affirm.

¶3     On May 4, 2019, Deputy Allmendinger responded to a report from Gallatin County

Dispatch regarding a Jeep travelling northbound on Jackrabbit Lane, purportedly swerving

and almost hitting several vehicles.      The dispatch resulted from two independent,

self-identified, informant tips. Deputy Allmendinger eventually stopped Rivers, driving a

1995 black Jeep Wrangler, and travelling north on Jackrabbit Lane while turning onto

Amsterdarn Road. After travelling 100 yards, Rivers pulled into a Town Purnp parking lot.

After administering standardized field sobriety tests, the deputy arrested Rivers for driving

under the influence (DUI).




                                             2
¶4     Deputy Allrnendinger passed away in the line of duty before Rivers' trial, scheduled

for May 20, 2021. Rivers filed a motion to suppress all evidence and disrniss the DUI on

January 25, 2021, arguing that because Deputy Allinendinger would not be able to testify

as to his personal observations, the State could not present sufficient evidence to support a

particularized suspicion for initiating the traffic stop. The State responded that Rivers'

motion failed to meet the statutory requirements of § 46-13-302(2), MCA, as it did not

assert facts that, if true, would show the evidence should be suppressed. The State further

argued that, in any event, it could establish particularized suspicion for initiating the traffic

stop without Deputy Allmendinger's direct testiinony. The District Court held that Rivers

failed to comport with the statutory requireinents of a inotion to suppress under

§ 46-13-302(2), MCA, and his inotion would be better suited as a directed verdict at the

close of the State's case pursuant to § 46-16-403, MCA.

¶5     We review a district court's decision whether or not to hold an evidentiary hearing

for a clear abuse of discretion. State v. Tucker, 2008 MT 273, ¶ 13, 345 Mont. 237,

190 P.3d 1080.

¶6     The District Court correctly held that an evidentiary hearing was not required in this

case. Rivers acknowledges that § 46-13-302, MCA, imposes the initial burden on the

defendant bringing a suppression motion to allege facts that, if true, would show that the

evidence should be suppressed. Rivers failed to identify any contested facts for the District

Court to consider that would show Deputy Allmendinger lacked particularized suspicion.

Rivers argues the District Court should have considered "the State's inability to proffer the

                                               3
testimony of Deputy Allmendinger's as a 'fact' to be considered as to whether a hearing

should be granted." What Rivers attempts to frame as a factual dispute is in reality a legal

argument—that Deputy Allmendinger's death necessarily rendered the State incapable of

establishing particularized suspicion. "An evidentiary hearing is unnecessary when facts

are uncontested and the court is asked to make a decision as a matter of law."

State v. Schulke, 2005 MT 77, ¶ 28, 326 Mont. 390, 109 P.3d 744 (citing State v. Shook,

2002 MT 347, ¶ 19, 313 Mont. 347, 67 P.3d 863). The District Court did not abuse its

discretion by declining to hold an evidentiary hearing regarding Rivers' motion to suppress.

Tucker, ¶ 13.

¶7     We have deterrnined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court's interpretation and application of the

law were correct. The District Court's ruling denying the evidentiary hearing was not an

abuse of discretion. We affirm.




We Concur:



                Chief Justice




                                             4
5